Citation Nr: 9906961	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-30 151	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased disability rating for 
service-connected psychosis, manic depressive, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased disability rating for 
service-connected psychosis, manic depressive.

In a statement submitted on VA Form 21-4138, which the Board 
accepts as a timely substantive appeal for the issue of an 
increased rating for service-connected psychosis, manic 
depressive, the veteran has requested that some disabilities 
be given service-connected ratings.  The Board construes this 
statement as including claims for service connection for 
prostate cancer and nerve damage and/or hearing loss.  These 
claims are referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting 
that, when a claim is raised for the first time on appeal to 
the Board and it has never been adjudicated by the RO or 
placed in appellate status by the filing of a notice of 
disagreement, the Board should "refer" the claim to the RO 
for an initial adjudication).  The veteran also complained of 
other things but did not request that they be considered for 
a service-connected evaluation.

Moreover, the Board notes that, in his notice of 
disagreement, the veteran stated he found it difficult to 
speak about his military experiences and referred to his 
combat exposure.  In his substantive appeal, he again noted 
his combat service and stated that he was able to work for 
the post office for 30 years as a mail handler because he was 
outside and that he could not handle working inside.  In 
conjunction with these statements, the Board notes that the 
record also contains a VA physician's report, dated February 
1997, with a diagnosis of "probable PTSD [post-traumatic 
stress disorder]" and service medical records which refer to 
the veteran having had "battle fatigue" in November 1944.  
Although the only "benefit sought" that the veteran has 
"clearly identif[ied]" is an increased rating for a 
service-connected mental disorder, the Board notes that the 
veteran's statements in the notice of disagreement and 
substantive appeal, when viewed in the context of the 
evidence of record, appear to reasonably raise a claim for 
service connection for PTSD.  38 C.F.R. § 3.155(a) (1998) 
("[An] informal claim must identify the benefit sought."); 
cf. EF v. Derwinski, 1 Vet. App. 324 (1991) (holding that 
claim for service connection for mental disorder together 
with doctor's statements reasonable raised a claim for 
service connection for a mental disorder on a secondary basis 
under section 3.310(a)); but see Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (holding that Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the claimant or his 
representative).  In this regard, the Board notes that there 
is current medical and other evidence of record, including an 
April 1997 VA mental disorders examination report, that rule 
out any current psychiatric diagnosis, including PTSD, but 
the existence of evidence unfavorable to a claim is not a 
basis on which VA may decline to adjudicate the claim.  This 
reasonably raised claim for service connection for PTSD, 
therefore, also is referred to the RO for appropriate action.


FINDINGS OF FACT

The service-connected psychosis, manic depressive, is 
currently manifested by no symptoms associated with it.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected psychosis, manic depressive, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (formerly rated under Diagnostic Code 
9005 for psychosis, manic depressive) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran served for 
approximately 120 days in combat in World War II.  He was 
treated for battle fatigue in November 1944 and returned to 
combat duty.  He learned that his brother was killed in the 
war in May 1944, and he began drinking heavily.  In October 
1945, he stabbed himself in the abdomen when he was drunk.  
He was initially diagnosed with reactive depression and then 
diagnosed with psychosis, manic-depressive, depressed type 
and was discharged from service.

The veteran was service-connected for psychosis, manic 
depressive, depressed type, which was initially rated 100 
percent disabling.  His rating was reduced to 30 percent 
disabling in 1947.  In 1949, the veteran shot himself in the 
abdomen while drunk.  Some records show that this act was 
precipitated by the rejection of a marriage proposal by a 
girlfriend, and others show that it happened shortly after 
the veteran's brother's body was returned from overseas for 
burial.  In 1951, the rating for the service-connected 
psychosis, manic depressive, was reduced to 10 percent 
disabling.  

In February 1997, the veteran claimed an increased disability 
rating for his service-connected mental disorder.  He stated 
that condition had gotten worse and that he had been 
receiving treatment for it at a VA facility.  The RO obtained 
those records.  A January 1997 outpatient record noted 
complaints of nervousness.  The veteran stated that "has 
flashbacks and nightmares related to World War II."  There 
were no clinical signs of depression.  He had good energy, 
good appetite, normal sleep pattern, and good mood with some 
swings.

A February 1997 Consultation Report by a doctor at a VA 
clinic who recorded the veteran's history of combat exposure 
and of having attempted suicide with a knife.  The doctor 
noted, "The assessment could not be completed as patient did 
not want to discuss his trauma in any detail and states he is 
not interested in talking about it, that this upsets him too 
much."  On mental status examination, the veteran was alert, 
oriented in all three spheres, and very anxious.  There was 
slightly to moderately depressed mood, no thought disorder, 
slight to moderate difficulty concentrating.  His insight was 
poor; judgment fair.  The doctor diagnosed "Probable PTSD".  
The doctor noted that the veteran was reluctant to discuss 
issues related to his trauma and was confused about 
expectations regarding treatment.  The doctor further noted 
that the veteran was worried that if he tried to talk about 
his trauma, he may decompensate and get worse.  The doctor 
noted that the veteran "may be more interested in 
compensation issues rather than treatment."

In April 1997, the veteran underwent a VA mental disorders 
examination.  The examiner reviewed the claims file and 
reported the military and medical history as noted in the 
service medical records and the medical records in the years 
following service.  The doctor noted that the veteran was 
last evaluated in 1951.  The doctor noted that, although the 
veteran reported having served in combat and reported 
disliking the Army, he is NOT reporting symptoms of combat 
trauma.  The doctor noted that a test given to assess combat 
trauma (Mississippi) "was not indicative of any type of 
combat trauma."  

The examiner noted that it was unclear why the diagnosis of 
psychosis, manic depressive, depressed type, had been 
rendered in 1945 since the medical report supporting the 
diagnosis at the time clearly stated that the veteran 
evidence no psychotic processes such as hallucinations, 
delusions, or mental confusion.  The doctor further noted 
that neither the medical reports nor the veteran's account of 
events was suggestive of psychosis.

The examiner noted that the veteran had secured full time 
employment with the Postal Service in 1951, as a clerk 
initially and later as a mail carrier.  In 1955, he met and 
married the woman who remains his wife today.  The doctor 
reported, "He retired after working 30 years for the Postal 
Service and lives comfortably.  He and his spouse spend their 
days maintaining their home and garden."

On mental status examination, the veteran was well-groomed, 
talkative, oriented, and socially appropriate.  Speech was 
relevant, and normal in tone and latency.  No hallucinations, 
delusions, or formal thought disorder were evidenced.  
Current suicidal ideation was denied.  The veteran reported 
being on no medication for nervousness, required no treatment 
for any mental disorder since the late 1940s, and missed no 
work due to nervousness.  He reported sleeping soundly for an 
average of 8 hours per night, had a good appetite, and did 
not experience hopelessness or other symptoms of depression.  
He did not experience anxiety.  Memory and general fund of 
information were within normal limits.  Intellectual 
functioning was estimated in the low average range.  A 
measure of personality functioning revealed no 
psychopathology.

The doctor's conclusions were that the veteran had suffered 
depression in reaction to his brother's death, that he began 
to drink and behaved impulsively under the influence of 
alcohol on several occasions and temporarily met diagnostic 
criteria for a mental disorder.  The doctor observed that, 
since at least 1955, he has functioned well occupationally 
and socially and that he presently did not meet diagnostic 
criteria for any mental disorder.  The doctor noted that, 
when queried about why he was seeking an increase in his 
disability rating given his lack of symptoms and his high 
level of functioning, the veteran responded that he had never 
understood why his 100 percent disability rating had been 
decreased.  The doctor applauded the veteran for his recovery 
and noted that the veteran left the interview in a pleasant 
state.  No diagnosis was rendered.

The criteria for evaluating service-connected mental 
disorders provides a 10 percent rating for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating may 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a workweek setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The veteran's service-connected psychosis, manic depressive, 
is currently rated 10 percent disabling.  It is clear from 
the medical evidence that there are no symptoms present such 
as those described for a higher rating.  The criteria for the 
30 percent rating, for example, contemplates depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Although the 
VA doctor in February 1997 found the veteran very anxious and 
slightly to moderately depressed, with difficulty 
concentrating, poor insight, and fair judgment, that examiner 
did not attribute those symptoms to the service-connected 
psychosis, manic depressive.  Rather, the February 1997 
doctor did not review the claims file or show awareness of 
the medical history in this case including knowledge that the 
veteran was service-connected for psychosis, manic 
depressive.  (A reasonably raised claim for service 
connection for PTSD has been referred to the RO for 
adjudication in the Introduction to this decision.)

Concerning this, the Board finds the findings of the April 
1997 examiner more probative because that examiner reviewed 
the claims file, reported the medical history from service 
and in the years following service, and used test measures to 
assess combat trauma and personality functioning.  The April 
1997 examiner ruled out depressed mood, anxiety, sleep 
impairment, and mild memory loss.  Based on the medical 
findings in this case, the Board concludes that the veteran 
is appropriately rating at 10 percent for his 
service-connected psychosis, manic depressive, and his 
current symptoms do not more nearly approximate the criteria 
for the next higher or 30 percent rating.  38 C.F.R. §§ 4.7, 
4.130 (1998).


ORDER

An increased disability rating for service-connected 
psychosis, manic depressive, is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


